WELLFORD, Senior Circuit Judge,
dissenting.
I. SUMMARY JUDGMENT
This is a close and difficult ease, in my view. It involves one of the most complex statutes ever enacted by Congress, the Racketeer Influenced and Corrupt Organizations *185Act. The plaintiff presented a detailed and definitive statement of its claim that the defendants knowingly defrauded it by participating in an ongoing scheme to its claimed detriment by invading its established territory and transacting business illegally because the defendant was an unlicensed and “bootleg” dealer. There seems to me to be several potential genuine issues of material fact presented after some considerable discovery with this case.
First is the issue of whether the defendant Conn knew that he was illegally dealing in the plaintiffs territory. See, for example, the deposition testimony of Mr. Busatti, and consider reasonable inferences to be drawn from the circumstances established by the plaintiff (including Conn’s false story that he was buying beer from an uncle from western Michigan).
Nate’s unusual relationship with Conn and suspicious deliveries to Conn within the plaintiffs territory raises the issues of Nate’s knowledge of the illegal transactions. Consider Conn’s loading a U-Haul at Nate’s place of business and the loading of a white truck there similar to the one making deliveries to Conn. See Hunsbergen’s deposition testimony.
We review the grant of summary judgment de novo and view all the evidence and reasonable inferences to be drawn therefrom in a “light most favorable to the non-moving party,” as stated by the majority. I believe the district court should have considered whether claimed instances of mail or wire fraud at least indirectly were utilized “in furtherance of the scheme” engaged in by defendants, claimed to be ongoing and damaging to the plaintiff. I concede the questionable showing here that the defendants made false representations to the plaintiff and that the plaintiff relied on these misrepresentations to its detriment.
I believe remand is appropriate, however, so that the district court may hear argument on these close and difficult issues. The plaintiff expressly requested a hearing and this was rejected by the district judge. I am persuaded that the plaintiff has demonstrated sufficient likelihood of genuine contested issues of material fact that the district court improperly granted summary judgment.
II. ORAL ARGUMENT
While the Sixth Circuit Federal Practice Manual is generally aimed at practice before the courts of appeals, I believe its discussion of “The Importance of Oral Argument” is relevant with respect to dispositive motions pending before district courts in this circuit. In that Manual, the authors note that
Oral argument is of great importance in the Sixth Circüit. Although different judges may give different weight to oral argument, all judges use oral argument to clarify issues and to inquire into the record.7
The importance of oral argument is emphasized by the fact that, in a majority of cases, the decision is ultimately reached in accordance with the impression that the judges have as they leave the bench. While it is quite true that the impression after oral argument derives from the reading of the briefs as well as from the argument, it is also true that the impression from reading the briefs may be changed or modified by the oral argument. Although the oral argument and brief complement each other, each serves a different purpose. The oral argument should be something in the nature of a tour de force designed to persuade the judges that fair play and precedent support the position of the advocate.
Sixth Circuit Federal Practice Manual at 112. An eminent academician stated the same thought well:
Oral expression, especially in response to intelligent questioning, can convey ideas better than cold print can. It can supplement and clarify arguments that are not adequately set forth in briefs; it can rivet attention upon matters that a reader may have passed over too lightly ... counsel heard in oral argument should be better satisfied that, by both written and oral *186presentations, he has had maximum opportunity to present his client’s cause.
Robert A. Leflar, Internal Operating Procedures of Appellate Courts (American Bar Foundation 1976), at 32.
The Federal Rules provide for a hearing with respect to certain definitive motions, which, like the present motion, may be dis-positive of the case. See Fed.R.Civ.P. 12:
FRCP 12(d) requires that a FRCP 12(b) motion for dismissal or a FRCP 12(c) motion for judgment on the pleadings be disposed of only after a hearing, which affords an opportunity to present legal arguments either orally, in writing, or both at the district court’s discretion.
27 Federal Procedure § 62.375 (Lawyers Ed. 1984).
Concededly, Fed.R.Civ.P. 56 does not require an. oral hearing, but Rule 56(c) seems to indicate that an actual “hearing” is (or should be) the usual course for dispositive summary judgment motions: “The motions shall be served at least 10 days before the time fixed for the hearing.” Fed.R.Civ.P. 56(c).
In this particular case, I believe it was an abuse of discretion on the part of the district court not to conduct a hearing and permit oral argument in this difficult and involved case. “Where the district court must assess the relative credibility of witnesses, the case is particularly inappropriate for summary judgment and requires a full hearing on the merits.” In re Atlas Concrete Pipe, Inc., 668 F.2d 905, 909 (6th Cir.1982) (“The district court should be reluctant to dispose of a complex case on summary judgment-....” Id. at 908 n. 5). RICO is a difficult statute fraught with problems in its interpretation. A corporate defendant that engages in fraudulent activities of a type described as “racketeering,” and which is “the direct or indirect beneficiary of the pattern of racketeering activity” may be liable to a damaged and defrauded plaintiff. Schreiber Distributing v. Serv-Well Furniture Co., 806 F.2d 1393, 1398 (9th Cir.1986). See also Haroco, Inc. v. American Nat’l Bank & Trust Co., 747 F.2d 384 (7th Cir.1984), aff'd on other grounds, 473 U.S. 606, 105 S.Ct. 3291, 87 L.Ed.2d 437 (1985). Compare, however, Blount Financial Services, Inc. v. Walter E. Heller Co., 819 F.2d 151 (6th Cir.1987). I believe the district court should have heard argument on whether the defendants carried the “burden of clearly establishing the non-existence of any genuine issue of fact material to a judgment in his favor.” United States v. Articles of Device, 527 F.2d 1008, 1011 (6th Cir.1976) (emphasis added).
I would REVERSE and REMAND this case, under the circumstances, for the district court to consider further the summary judgment issues and to fix a time promptly to hear oral argument thereon.

 For an informative discussion of the views of various Sixth Circuit judges toward oral argument, see Rose, Oral Argument in the Sixth Circuit, 19 U.Tol.L.Rev. 229 (1988).